453 F.2d 885
UNITED STATES of America, Plaintiff-Appellee,v.Albutus POWELL, Defendant-Appellant.
No. 71-1581.
United States Court of Appeals,Sixth Circuit.
Jan. 4, 1972.

Roy Daniel Chinnis, Toledo, Ohio, for defendant-appellant.
Peter M. Handwork, Asst. U. S. Atty., Toledo, Ohio, for plaintiff-appellee; Frederick M. Coleman, U. S. Atty., Toledo, Ohio, on brief.
Before EDWARDS, BROOKS and KENT, Circuit Judges.
PER CURIAM.


1
Appellant appeals from his conviction for possession of stolen mail in violation of Title 18 U.S.C. Sec. 1708.  No challenge is made to the evidence of the possession of the check allegedly stolen from the mails, but the appellant claims that the proof that the check involved was removed from the United States mails was not sufficient.  The Government introduced evidence as to the routine by which such checks issued by the Auditor of the State of Ohio were handled by the State of Ohio and placed in the mails.


2
We agree with the Court of Appeals for the Tenth Circuit which Court stated in Webb v. United States, 347 F.2d 363, 364 (1965):


3
"We have no doubt that the proof of the routine procedures * * * in the preparation and mailing of * * * checks is sufficient to support a permissible inference that this particular check reached the United States mails.  It is true that the testimony relating to mailing does not single out the particular check in any manner nor does it negate all possibilities that might strip appellant's possession of the check of its criminal aspects.  But the jury's function is broad enough to allow it to make common sense inferences from proven facts and the burden of the Government in this type of case does not require it to negate all unlikely but possible facets of innocence."


4
We are satisfied that the Government's proof of the usual manner of preparation and mailing of checks such as the one involved in this case was sufficient to permit the jury to conclude that the check had been properly placed in the United States mails and stolen therefrom.


5
The judgment of the District Court is affirmed.